141 F.3d 1175
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.John Fredrick FLYNN, III, Plaintiff-Appellant,v.Tana WOOD, Superintendent, Washington State Penitentiary;V. Grimes, Mailroom Staff, Washington StatePenitentiary;  Dennis Potts, MailroomStaff, Washington StatePenitentiary,Defendants-Appellees.
No. 97-35555.D.C. No. CV-95-00536-RHW.
United States Court of Appeals,Ninth Circuit.
Submitted Mar. 10, 1998**Decided Mar. 17, 1998.

Appeal from the United States District Court for the Eastern District of Washington Robert H. Whaley, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Washington state prisoner John Fredrick Flynn, III, appeals pro se the district court's summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging that prison officials violated his constitutional rights by rejecting magazines mailed to Flynn.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
We agree with the district court that the state court's prior adjudication of Flynn's claim on the merits precludes this subsequent section 1983 action against defendants Grimes and Potts.  See Feminist Women's Health Ctr. v. Codispoti, 63 F.3d 863, 867-68 (9th Cir.1995) (applying Washington res judicata law).


4
We also agree with the district court that Flynn failed to produce any evidence of personal participation by defendant Wood.  See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.1989).


5
The district court did not abuse its discretion by denying Flynn's motion to appoint counsel.  See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir.1986) (stating that counsel may be designated only in exceptional circumstances).


6
The district court also did not abuse its discretion by denying Flynn's motion to amend his complaint to supplement defendants.  See Schlacter-Jones v. General Tel. of Cal., 936 F.2d 435, 443 (9th Cir.1991).


7
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3